Appeal by defendant from a judgment of the Supreme Court, Westchester County (Ingrassia, J.), rendered July 13, 1983, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Bracken, Brown and Rubin, JJ., concur.